DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered, but they are moot since a new reference is included to address the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papadimitriou et al. (US 2005/0275558) in view of Alfano et al. (US 2019/0359127).
Claim 1
Papadimitriou teaches a safety communication system for heavy equipment (A list of typical MUI includes, but is not limited to engine components, rails, rolling stoke, oil country tubular goods, chemical plants, pipelines, bridges, structures, frames, cranes, aircraft, sea going vessels, drilling rigs, workover rigs, vessels, and the like.) comprising: 
a voice input device in electrical communication with a processor (microphone 35 in Fig. 2, in communication with computer 10; [0013], Still further, it should be appreciated that the voice source does not have to be the equipment operator or the inspector speaking directly into a microphone in communication with the inspection computer 10. It is foreseeable that voice commands may be via voice recordings, such as but not limited to, audio tapes or digital discs, they may be via telephones, radios, or other communication devices.); 
an input controller in electrical communication with the processor (voice interface 30 of Fig. 2 in communication with computer 10); 
a plurality of audio output devices in electrical communication with the processor (speaker 32 of Fig. 2 in communication with computer 10; [0011], It should be understood that each synthesizer may be connected to a separate speaker or multiple speakers); 
a data recorder in electrical communication with the processor (storage 13 in the computer 10; [0010], The computer 10 may further comprises storage 13 capacity for storing and accessing the data. It should be appreciated that the stored data may comprise hard disks, floppy disks, compact discs, magnetic tapes, DVDs, memory, and other storage devices. It should be further appreciated that the stored data may comprise inspection data); and 
a non-transitory memory having instructions that, in response to an execution by the processor, cause the processor (computer 10 of Fig. 1 and Fig. 2 with memory [0010]) to 
receive a live audio communication from the voice input device, process the live audio communication ([0011] Preferably, a voice command is received by the microphone 35 or other sound receiving device. The received sound is preferably amplified, such as by the amplifier 36.), 
output the live audio communication via the plurality of audio output devices ([0013], It should be further understood that the microphone 35 and the speaker 32 may be incorporated into a conventional headset which can be worn by the inspector or can be in a variety of configurations so as to allow the inspector to conveniently give voice commands and receive voice or other sound based feedback. Still further, it should be appreciated that the voice source does not have to be the equipment operator or the inspector speaking directly into a microphone in communication with the inspection computer 10. It is foreseeable that voice commands may be…via telephones, radios, or other communication devices.).
In a different embodiment, Papadimitriou teaches record the live audio communication on to the data recorder ([0016], The inspector's observations may be recorded, both in audio and in digital format, and automatically become part of the time-stamped inspection record.).
Still Papadimitriou does not explicitly detail a plurality of audio output devices physically coupled to the heavy equipment so that the plurality of audio output devices is secured to the heavy equipment during the heavy equipment operation; a locator positioned on the heavy equipment in electrical communication with the processor; receive a position of the heavy equipment from the locator;  record, at the time the audio communication is received, the position of the heavy equipment; 
Alfano teaches a vehicle communication systems, wherein vehicles are motor vehicles (e.g., automobiles, cars, trucks, buses, motorcycles, etc.), aircrafts (e.g., airplanes, unmanned aerial vehicles, unmanned aircraft systems, drones, helicopters, etc.), spacecrafts (e.g., spaceplanes, space shuttles, space capsules, space stations, satellites, etc.), watercraft (e.g., ships, boats, hovercraft, submarines, etc.), railed vehicles (e.g., trains, trams, etc.), or other types of vehicles including any combinations of the foregoing ([0020]). 
Alfano teaches a plurality of audio output devices physically coupled to the heavy equipment so that the plurality of audio output devices is secured to the heavy equipment during the heavy equipment operation ([0045] As will be described herein, in some examples, the externally positioned loudspeaker 290 is configured to provide acoustic output to the first external acoustic zone 262. Although, in FIG. 2B, the externally positioned loudspeaker 290 is positioned proximal to the first external acoustic zone 262, other externally positioned loudspeakers may be positioned at any other portion of the vehicle exterior for providing directed acoustic output to one or more targeted acoustic zones. With an externally positioned loudspeaker, a vehicle occupant may operate the vehicle communication system for communicating with a party external to the vehicle without opening a vehicle door or retracting a vehicle window.); 
a locator positioned on the heavy equipment in electrical communication with the processor ([0029], The vehicle communication system 110 may include a location unit 142 configured, for example, to ascertain real-time or near-real time geographical location details of the vehicle.); 
receive a position of the heavy equipment from the locator ([0023], In some examples, the dispatch application 182 receives signals from the vehicle communication system 110 for monitoring a geographical location or an operational status of the vehicle. See also [0021]-[0022]);  
record, at the time the audio communication is received, the position of the heavy equipment ([0026] The vehicle communication system 110 includes a communication subsystem for wireless data communication and the communication subsystem allows data to be transmitted to or received from other devices via a network 150. For example, the vehicle communication system 110 communicates over the network 150 with remote devices, such as a remote device 180 or the mobile device 184. See also [0072]; [0074] When the processor determines that the vehicle is operating in an emergency operating state, at operation 428, the processor activates a wireless communication channel between the vehicle communication system 110 and the remote device 180 (FIG. 1). [0078], It can be appreciated that when the vehicle occupants are not responsive, the emergency response dispatcher communicates with a bystander external to the vehicle for receiving real-time or near real-time information regarding the state of the vehicle occupants and the vehicle. The following paragraph also suggests recording position of a vehicle while communicating with the vehicle -- [0022]-  In some examples, the remote device 180 is a computing device at a Public Safety Answering Point, such as an emergency call center for receiving calls requesting emergency assistance. The remote device 180 may be operated to dispatch emergency response professionals to a location of the emergency event. In North America, an example of the Public Safety Answering Point is a 9-1-1 dispatch center or a third-party vehicle monitoring service dispatch center (e.g., OnStar™ monitoring service dispatch center)); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate external physically coupled speakers with the sound input processing system of Papadimitriou, because doing so would have provided a way for a vehicle occupant to operate the vehicle communication system for communicating with a party external to the vehicle without opening a vehicle door or retracting a vehicle window ([0045] of Alfano).
Claim 2
Papadimitriou of the combination teaches the safety communication system of claim 1, wherein the processor is configured to additionally record at the time the audio communication is received, at least one of a task associated with the equipment, an operating condition of the equipment, a volume setting of the plurality of audio devices, an identity of an operator, a position of another vehicle, or combinations thereof ([0016], The inspector's observations may be recorded, both in audio and in digital format, and automatically become part of the time-stamped inspection record. [0028] It should be appreciated that the present invention may be a small scale voice recognition system specifically designed to verify the identity of the inspector or authorized operator, to recognize commands under adverse conditions, to aid the inspector in this interaction, to act according to the commands in a substantially safe fashion, and to keep the inspector informed of the actions, the progress, and the status of the inspection process.) 

Claim 3
Papadimitriou of the combination teaches the safety communication system of claim 1, wherein at least one of the plurality of output devices are coupled to a functional member of the heavy equipment (See Fig. 2 where the speaker 32 is coupled to the MUI 9 via the computer 10. Examiner notes coupling is not interpreted as physically attaching the output devices to the functional member). 
Claim 12
Papadimitriou of the combination teaches the safety communication system of claim 1, further comprising recording an operating condition of the heavy equipment, the operating condition selected from the group consisting of a speed of the heavy equipment, an acceleration of the heavy equipment, an orientation of a cab of the heavy equipment, an orientation of a functional member of the heavy equipment, a rate of fuel consumption, actuation of a brake of the heavy equipment, and a status of a battery of the heavy equipment ([0016] The inspector's observations may be recorded, both in audio and in digital format, and automatically become part of the time-stamped inspection record. Preferably, the inspector will detail his/her observations using benchmark words; thus, the observations will be readily tokenized to reduce the inspection record storage. [0029] Text to speech is highly advanced and may be implemented without great difficulty. Preferably, when utilizing text to speech, the inspection unit can readily recite its status utilizing, but not limited to, such phrases as: "magnetizer on"; "chart out of paper", and "low battery". It can recite the progress of the inspection utilizing, but not limited to, such phrases as: "MUI stopped"; "MUI speed too slow"; and "four thousand feet down, six thousand to go". It can recite inspection readings utilizing, but not limited to, such phrases as "wall loss", "ninety six", "loss of echo", "ouch", or other possible code words to indicate a rejection.).  
Claim 13
Papadimitriou of the combination teaches the safety communication system of claim 1, further comprising a digital transmitter configured to transmit at least one of the audio communication, a position of the heavy equipment, a task associated with the equipment, an operating condition of the -3-Preliminary Amendment Application No. 16/484,943 Date Submitted: August 9, 2019 equipment, a volume setting of the plurality of audio devices, an identity of an operator, a position of another vehicle, or combinations thereof ([0010], It should be further appreciated that the stored data may comprise inspection data as well as other parameters including, but not limited to, temperatures, tubing speed and direction, location of the tubing inside the inspection head, internal pressure of the tubing, the wellhead pressure, the weight of the tubing hanging in the well, the flow rate of the fluid pumped through the tubing, and the volume of the fluid pumped. The computer 10 may transmit and receive data through at least one communication link 16 and may send data to a printer or chart recorder 14 for further visual confirmation of the inspection data 15 and other related information.) 
Claim 14
Papadimitriou of the combination teaches the safety communication system of claim 1, further comprising a second voice input device ([0013], Still further, it should be appreciated that the voice source does not have to be the equipment operator or the inspector speaking directly into a microphone in communication with the inspection computer 10. It is foreseeable that voice commands may be via voice recordings, such as but not limited to, audio tapes or digital discs, they may be via telephones, radios, or other communication devices).  
Claim 15
Papadimitriou of the combination teaches the heavy equipment comprising the safety communication system of claim 1 ([0002], A list of typical MUI includes, but is not limited to engine components, rails, rolling stoke, oil country tubular goods, chemical plants, pipelines, bridges, structures, frames, cranes, aircraft, sea going vessels, drilling rigs, workover rigs, vessels, and the like.).  
Claim 16
Papadimitriou of the combination teaches the heavy equipment of claim 11, wherein the heavy equipment is selected from the group consisting of excavators, backhoe loaders, skid-steer loaders, forklifts, motor graders, crawler loaders, trenchers, scrapers, dump trucks, rollers, telehandlers, cranes, aerial lifts, scissor lifts, telescopic lifts, pavers, articulating trucks, draglines, drills, shotcreters, water trucks, and mixers ([0002], A list of typical MUI includes, but is not limited to engine components, rails, rolling stoke, oil country tubular goods, chemical plants, pipelines, bridges, structures, frames, cranes, aircraft, sea going vessels, drilling rigs, workover rigs, vessels, and the like.).
Claim 17
Papadimitriou teaches the method of conveying safety communication on a construction site comprising: 
receiving an audio communication via a voice input device (microphone 35 in Fig. 2, in communication with computer 10; [0013], Still further, it should be appreciated that the voice source does not have to be the equipment operator or the inspector speaking directly into a microphone in communication with the inspection computer 10. It is foreseeable that voice commands may be via voice recordings, such as but not limited to, audio tapes or digital discs, they may be via telephones, radios, or other communication devices.); 
processing the audio communication with a processor in electrical communication with the voice input device (voice interface 30 of Fig. 1); 
wherein the processor is configured to record at the time the audio communication is received, at least one of a position of the heavy equipment from a locator position on the heavy equipment, a task associated with the equipment, an operating condition of the equipment, a volume setting of the plurality of audio devices, an identity of an operator, a position of another vehicle, or combinations thereof ([0016], The inspector's observations may be recorded, both in audio and in digital format, and automatically become part of the time-stamped inspection record. [0028] It should be appreciated that the present invention may be a small scale voice recognition system specifically designed to verify the identity of the inspector or authorized operator, to recognize commands under adverse conditions, to aid the inspector in this interaction, to act according to the commands in a substantially safe fashion, and to keep the inspector informed of the actions, the progress, and the status of the inspection process.); and 
outputting the audio communication on a plurality of audio output devices, wherein the audio output devices are distally located from the voice input device and are coupled on the heavy equipment (speaker 32 of Fig. 2 in communication with computer 10; [0011], It should be understood that each synthesizer may be connected to a separate speaker or multiple speakers [0013], It should be further understood that the microphone 35 and the speaker 32 may be incorporated into a conventional headset which can be worn by the inspector or can be in a variety of configurations so as to allow the inspector to conveniently give voice commands and receive voice or other sound based feedback. Still further, it should be appreciated that the voice source does not have to be the equipment operator or the inspector speaking directly into a microphone in communication with the inspection computer 10. It is foreseeable that voice commands may be…via telephones, radios, or other communication devices. See at least Fig. 2 which shows audio output devices and voice input device are coupled to a MUI).
In a different embodiment, Papadimitriou teaches recording the audio communication on a non-transitory memory in electrical communication with the processor, the non-transitory memory being coupled to heavy equipment ([0016], The inspector's observations may be recorded, both in audio and in digital format, and automatically become part of the time-stamped inspection record. See Fig. 2 where a computer is coupled to a MUI).
Still Papadimitriou does not specifically disclose the audio output devices are physically coupled to the heavy equipment so that the plurality of audio output devices is secured to the heavy equipment during the heavy equipment operation.
Alfano teaches a vehicle communication systems, wherein vehicles are motor vehicles (e.g., automobiles, cars, trucks, buses, motorcycles, etc.), aircrafts (e.g., airplanes, unmanned aerial vehicles, unmanned aircraft systems, drones, helicopters, etc.), spacecrafts (e.g., spaceplanes, space shuttles, space capsules, space stations, satellites, etc.), watercraft (e.g., ships, boats, hovercraft, submarines, etc.), railed vehicles (e.g., trains, trams, etc.), or other types of vehicles including any combinations of the foregoing ([0020]). 
Alfano teaches a plurality of audio output devices the audio output devices are physically coupled to the heavy equipment so that the plurality of audio output devices is secured to the heavy equipment during the heavy equipment operation ([0045] As will be described herein, in some examples, the externally positioned loudspeaker 290 is configured to provide acoustic output to the first external acoustic zone 262. Although, in FIG. 2B, the externally positioned loudspeaker 290 is positioned proximal to the first external acoustic zone 262, other externally positioned loudspeakers may be positioned at any other portion of the vehicle exterior for providing directed acoustic output to one or more targeted acoustic zones. With an externally positioned loudspeaker, a vehicle occupant may operate the vehicle communication system for communicating with a party external to the vehicle without opening a vehicle door or retracting a vehicle window.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate external physically coupled speakers with the sound input processing system of Papadimitriou, because doing so would have provided a way for a vehicle occupant to operate the vehicle communication system for communicating with a party external to the vehicle without opening a vehicle door or retracting a vehicle window ([0045] of Alfano).
Claim 18
Papadimitriou in view of Alfano teaches the method of claim 17, further comprising transmitting, via a wireless transmitter configured to transmit data to a location removed from the heavy equipment, at least one of the audio communication, a position of the heavy equipment, a task associated with the equipment, an operating condition of the equipment, a volume setting of the plurality of audio devices, an identity of an operator, a position of another vehicle, or combinations thereof ([0026] of Alfano The vehicle communication system 110 includes a communication subsystem for wireless data communication and the communication subsystem allows data to be transmitted to or received from other devices via a network 150. For example, the vehicle communication system 110 communicates over the network 150 with remote devices, such as a remote device 180 or the mobile device 184.  [0080] of Alfano, In the present example, at operation 428, in addition to activating a wireless communication channel between the vehicle communication system 110 and the remote device 180 (e.g., Public Safety Answering Point), the processor detects a mobile device 184 (FIG. 1), associated with the bystander proximal to the vehicle communication system 110, that is within communication range and establishes a secondary communication link with the mobile device 184 for conveying acoustic input originating from the remote device 180 to the mobile device 184, and vice versa.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate communication with external/remote devices as taught by Alfano with the processing system of Papadimitriou, because doing so would have provided facilitated real-time or near real-time access to information from either: (a) the vehicle occupants; and/or (b) the bystander external to the vehicle. ([0075] of Alfano).
Claim 19
Papadimitriou teaches a safety communication system for heavy equipment comprising: 
a voice input device in electrical communication with a processor (microphone 35 in Fig. 2, in communication with computer 10; [0013], Still further, it should be appreciated that the voice source does not have to be the equipment operator or the inspector speaking directly into a microphone in communication with the inspection computer 10. It is foreseeable that voice commands may be via voice recordings, such as but not limited to, audio tapes or digital discs, they may be via telephones, radios, or other communication devices.); 
an input controller in electrical communication with the processor (voice interface 30 of Fig. 2 in communication with computer 10); 
a plurality of audio output devices in electrical communication with the processor (speaker 32 of Fig. 2 in communication with computer 10; [0011], It should be understood that each synthesizer may be connected to a separate speaker or multiple speakers); 
a data recorder in electrical communication with the processor (storage 13 in the computer 10; [0010], The computer 10 may further comprises storage 13 capacity for storing and accessing the data. It should be appreciated that the stored data may comprise hard disks, floppy disks, compact discs, magnetic tapes, DVDs, memory, and other storage devices. It should be further appreciated that the stored data may comprise inspection data); 
a non-transitory memory in electrical communication with the processor ([0010] memory); and 
means for outputting a live audio communication via the plurality of audio output devices ([0013], It should be further understood that the microphone 35 and the speaker 32 may be incorporated into a conventional headset which can be worn by the inspector or can be in a variety of configurations so as to allow the inspector to conveniently give voice commands and receive voice or other sound based feedback. Still further, it should be appreciated that the voice source does not have to be the equipment operator or the inspector speaking directly into a microphone in communication with the inspection computer 10. It is foreseeable that voice commands may be…via telephones, radios, or other communication devices.); 
In a different embodiment, Papadimitriou teaches wherein the live audio communication is received from the voice input device and recorded to the non-transitory memory ([0010], It should be further appreciated that the stored data may comprise inspection data; [0016], The inspector's observations may be recorded, both in audio and in digital format, and automatically become part of the time-stamped inspection record.).
Still Papadimitriou does not explicitly detail a plurality of audio output devices physically coupled to the heavy equipment so that the plurality of audio output devices is secured to the heavy equipment during the heavy equipment operation; a locator positioned on the heavy equipment in electrical communication with the processor; receive a position of the heavy equipment from the locator;  record the position of the heavy equipment; 
Alfano teaches a vehicle communication systems, wherein vehicles are motor vehicles (e.g., automobiles, cars, trucks, buses, motorcycles, etc.), aircrafts (e.g., airplanes, unmanned aerial vehicles, unmanned aircraft systems, drones, helicopters, etc.), spacecrafts (e.g., spaceplanes, space shuttles, space capsules, space stations, satellites, etc.), watercraft (e.g., ships, boats, hovercraft, submarines, etc.), railed vehicles (e.g., trains, trams, etc.), or other types of vehicles including any combinations of the foregoing ([0020]). 
Alfano teaches a plurality of audio output devices physically coupled to the heavy equipment so that the plurality of audio output devices is secured to the heavy equipment during the heavy equipment operation ([0045] As will be described herein, in some examples, the externally positioned loudspeaker 290 is configured to provide acoustic output to the first external acoustic zone 262. Although, in FIG. 2B, the externally positioned loudspeaker 290 is positioned proximal to the first external acoustic zone 262, other externally positioned loudspeakers may be positioned at any other portion of the vehicle exterior for providing directed acoustic output to one or more targeted acoustic zones. With an externally positioned loudspeaker, a vehicle occupant may operate the vehicle communication system for communicating with a party external to the vehicle without opening a vehicle door or retracting a vehicle window.); 
a locator positioned on the heavy equipment in electrical communication with the processor ([0029], The vehicle communication system 110 may include a location unit 142 configured, for example, to ascertain real-time or near-real time geographical location details of the vehicle.); 
receive a position of the heavy equipment from the locator ([0023], In some examples, the dispatch application 182 receives signals from the vehicle communication system 110 for monitoring a geographical location or an operational status of the vehicle. See also [0021]-[0022]);  
record the position of the heavy equipment ([0026] The vehicle communication system 110 includes a communication subsystem for wireless data communication and the communication subsystem allows data to be transmitted to or received from other devices via a network 150. For example, the vehicle communication system 110 communicates over the network 150 with remote devices, such as a remote device 180 or the mobile device 184. See also [0072]; [0074] When the processor determines that the vehicle is operating in an emergency operating state, at operation 428, the processor activates a wireless communication channel between the vehicle communication system 110 and the remote device 180 (FIG. 1). [0078], It can be appreciated that when the vehicle occupants are not responsive, the emergency response dispatcher communicates with a bystander external to the vehicle for receiving real-time or near real-time information regarding the state of the vehicle occupants and the vehicle. The following paragraph also suggests recording position of a vehicle while communicating with the vehicle -- [0022]-  In some examples, the remote device 180 is a computing device at a Public Safety Answering Point, such as an emergency call center for receiving calls requesting emergency assistance. The remote device 180 may be operated to dispatch emergency response professionals to a location of the emergency event. In North America, an example of the Public Safety Answering Point is a 9-1-1 dispatch center or a third-party vehicle monitoring service dispatch center (e.g., OnStar™ monitoring service dispatch center)); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate external physically coupled speakers with the sound input processing system of Papadimitriou, because doing so would have provided a way for a vehicle occupant to operate the vehicle communication system for communicating with a party external to the vehicle without opening a vehicle door or retracting a vehicle window ([0045] of Alfano).
Claim 20
Papadimitriou of the combination teaches the safety communication system of claim 19, further comprising means for transmitting the recorded audio communication to a location removed from the heavy equipment ([0013], Still further, it should be appreciated that the voice source does not have to be the equipment operator or the inspector speaking directly into a microphone in communication with the inspection computer 10. It is foreseeable that voice commands may be via voice recordings, such as but not limited to, audio tapes or digital discs, they may be via telephones, radios, or other communication devices.).
Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papadimitriou et al. (US 2005/0275558) in view of Alfano et al. (US 2019/0359127), and Hall (US 8,087,342).
Claim 4
Papadimitriou in view of Alfano teaches the safety communication system of claim 3, except wherein the functional member is selected from the group consisting of an arm, a beam, a belt, a blade, a conveyor, a chute, a platform, a trolley, a jib, a hoist, a lift cylinder, and a push frame.  
Hall teaches wherein the functional member is selected from the group consisting of an arm, a beam, a belt, a blade, a conveyor, a chute, a platform, a trolley, a jib, a hoist, a lift cylinder, and a push frame (See boom in Fig. 3 onto which the speakers (56 and 62) are attached). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate speaker mounting as taught by Hall with the sound input processing system of Papadimitriou in view of Alfano, because doing so would have accomplished an array of tasks while simultaneously decreasing the risk of death or bodily harm for all parties involved (Col. 4, lines 15-17 of Hall).
Claim 5
The combination teaches the safety communication system of claim 4, wherein at least two output devices are coupled to the functional member ([0011] of Papadimitriou, It should be understood that each synthesizer may be connected to a separate speaker or multiple speakers.).  
Claim 6
The combination teaches the safety communication system of claim 5, wherein the at least two output devices are positioned to project the audio communication in different directions (See Fig. 1 of Hall, with angle B; See also Fig. 3 of Hall, which shows the boom has speaker 56 and speaker 62. Hall also teaches 3 segments 34, 36, and 38 of the boom in Fig. 1; Claim 17 of Hall.  The multi-purpose vehicle apparatus of claim 1 wherein the second connectors are configured to accept flood lights, loud speakers, weapons, weapon launchers, crowd disbursing materials dispensers, battering rams and structure opening tools.  Col. 7, lines 4-8 of Hall, The second boom segment 36 is pivotally engaged with a distal end of the first boom segment 34 and configured to pivot vertically, thereby forming an included angle B between the first and second boom segments 34 and 36. This suggests that different speakers could also be positioned to project the audio in different directions depending on the angle formed.). 
Claim 7
The combination teaches the safety communication system of claim 6, wherein an angle between the directions of the at least two output devices is between about 10 to about 120 (Col. 7, lines 7-8 of Hall, Preferably, the angle B may be selectively set anywhere between 0 degrees and 180 degrees. Examiner notes the difference between the ranges are negligible absent any showing of unexpected results or criticality. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Claim 8
The combination teaches the safety communication system of claim 7, wherein the angle is between about 20 to about 60 (Col. 7, lines 7-8 of Hall, Preferably, the angle B may be selectively set anywhere between 0 degrees and 180 degrees. Examiner notes the difference between the ranges are negligible absent any showing of unexpected results or criticality. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
Claim 9
The combination teaches the safety communication system of claim 8, wherein the angle is about 30 (Col. 7, lines 7-8 of Hall, Preferably, the angle B may be selectively set anywhere between 0 degrees and 180 degrees. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papadimitriou et al. (US 2005/0275558) in view of Alfano et al. (US 2019/0359127), and Shaw (US 2002/0175824).
Claim 10
Papadimitriou in view of Alfano teaches the safety communication system of claim 1, except wherein at least one of the plurality of output devices is configured to couple to a counter-weight of the heavy equipment.  
Shaw teaches in [0017], Alternatively, the crane warning device 4 may be located at other strategic locations such as on the counter weight 10. In the embodiment illustrated in FIG. 1, there are three crane warning devices 4b located on three different sides of the counter weight 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate speaker mounting as taught by Shaw with the sound input processing system of Papadimitriou in view of Alfano, because doing so would have provided speakers to be near the portion of the counter weight which extends furthermost from the crane as the counter weight turns. ([0018] of Shaw).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papadimitriou et al. (US 2005/0275558) in view of Alfano et al. (US 2019/0359127), and Henry (US 2018/0132047).
Claim 11
Papadimitriou in view of Alfano teaches the safety communication system of claim 1, except wherein at least one of the plurality of output devices is coupled to the front of a cab of the heavy equipment. 
Henry teaches in [0028], More preferably, the supplemental speakers 38 are provided on the front, rear and side faces of the trailer body 14 for further enhancing the audio content being broadcast at the outdoor venue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate speaker mounting as taught by Shaw with the sound input processing system of Papadimitriou in view of Alfano, because doing so would have enhanced the audio content being broadcast. ([0028] of Henry).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654